EXHIBIT 10.12 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (the “Agreement”) is being entered into by and between International Aerospace Enterprises, Inc., a Nevada corporation (“IAE”) and Sunshine IndustriesUSA Inc. (“SII”), a California Corporation.This Agreement shall become effective as of the latter date written in conjunction with the signatures affixed hereto (the “Effective Date”). WHEREAS, IAE is a corporation organized and existing under the laws of the State of Nevada, with its principal business office located at 7407 East Tanque Verde, Tucson, AZ 85715 and SII is a corporation organized and existing under the laws of the State of California, with its principal business office located at 530 South GrandAve, Covina, CA 91724, such location hereinafter referred to as“Grand”. IAE and SII are collectively referred to herein as the “Constituent
